Citation Nr: 0413465	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-34 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether a January 19, 1979 VA rating decision which 
assigned a 10 percent rating for shell fragment wound scars 
of the right lower leg and right foot with retained foreign 
bodies involved clear and unmistakable error (CUE).

2.  Entitlement to an increased disability rating for 
service-connected shell fragment wound scars of the right 
lower leg, calf area, with retained foreign bodies, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for 
service-connected shell fragment wound residuals of the right 
foot below the lateral malleolus, Muscle Group X, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.  He served in the Republic of Vietnam and received 
numerous citations, including the Vietnam Campaign Medal, the 
Vietnam Service Medal, the Combat Infantryman Badge and the 
Purple Heart.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

In a January 19, 1979 rating decision, the RO granted service 
connection for shell fragment wound scars of the right lower 
leg and right foot with retained foreign bodies.  A 10 
percent evaluation was assigned under Diagnostic Code 7804 
(tender and painful scars) from November 2, 1978.  

RO rating action in January 1983 reduced the evaluation to 
zero percent effective April 1, 1983.  The veteran perfected 
an appeal as to that decision.  In a February 1984 decision, 
which included consideration of VA examinations in November 
1980 and August 1982, the Board increased the rating to 10 
percent.  In March 1984, the RO implemented the Board 
decision and established November 2, 1978 as the effective 
date for the 10 percent rating.  

In March 2002, the veteran filed a claim seeking an increased 
rating for the service-connected right lower leg and foot 
disability.  He contended that the RO committed CUE in the 
January 1979 decision in not rating the shell fragment wound 
as a moderate muscle injury under Diagnostic Code 5311 
(Muscle Group XI) and in not assigning a 20 percent 
disability rating therefor.  In November 2002, the RO 
determined that the January 1979 rating decision did not 
contain CUE.  In February 2003, the veteran through his 
attorney filed a notice of disagreement as to the issues of 
"denial of increase in rating of SFW right lower extremity 
with retained foreign body" and "denial of clear and 
unmistakable error in January 1979 rating decision."  

In an October 2003 rating decision, the RO assigned a 10 
percent rating for shell fragment wound scar of the right 
lower leg, calf area, with retained foreign bodies under 
Diagnostic Code 7804 and a separate 10 percent rating for 
shell fragment wound residuals of the right foot below the 
lateral malleolus under Diagnostic Code 5310 (Muscle Group 
X).  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) [separate disabilities arising from a 
single disease entity are to be rated separately].  

In November 2003, a statement of the case (SOC) was issued as 
to the issues of (1) whether there was CUE in the January 
1979 rating decision and (2) the evaluation of shell fragment 
wound scars of the right lower leg, calf area, with retained 
foreign bodies.  The veteran filed a VA Form 9 in November 
2003.  In that document, he continued to argue that the 
January 1979 rating decision contained CUE in that it did not 
rate his muscle injury as 20 percent disabling under 
Diagnostic Code 5311.  Although somewhat unclear, the VA Form 
9 appeared to express continuing disagreement with the 
currently assigned disability ratings.  

Given the above, the Board finds that the current issues on 
appeal are as identified on the title page of this decision.  

The CUE claim will be addressed on the merits in the Board's 
decision.  The increased rating issues are being REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
VA will notify the veteran if further action is required on 
his part.




FINDINGS OF FACT

1.  The veteran sustained shell fragment wounds to right 
lower leg and right foot in service which caused pain in the 
right foot.  

2.  X-rays of the right leg revealed multiple metallic 
fragments in the soft tissue of the foot; however, neither 
service department physicians nor a VA orthopedic examiner in 
December 1978 reported any damage to the muscles of the 
veteran's foot, Muscle Group XI.  

3.  The January 1979 rating decision which granted service 
connection for shell fragment wound scars of the right lower 
leg and foot and assigned a 10 percent disability rating 
under Diagnostic Code 7804 was reasonably supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The January 1979 rating decision which granted service 
connection for shell fragment wound scars of the right lower 
leg and foot and assigned a 10 percent disability rating 
under Diagnostic Code 7804 did not contain CUE.  38 C.F.R. 
§ 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking revision of a January RO 1979 rating 
decision based on his contention that such decision contained 
CUE.

In the interest of clarity, after disposing of certain 
initial matters the Board will review the factual background 
of this case; briefly discuss the relevant law and VA 
regulations pertaining to CUE; and then analyze the veteran's 
contentions and render a decision.

Preliminary matter 

When the Board affirms a decision of the RO, that decision is 
subsumed by the final appellate decision.  The RO decision 
that has been affirmed by the Board becomes "part and parcel" 
of the final Board decision.  See 38 C.F.R. § 20.1104; Olson 
v. Brown, 5 Vet. App. 430, 433 (1993).  An RO decision that 
has been affirmed by the Board is not reviewable for CUE 
because it merges with the Board decision and ceases to have 
any independent effect once the Board renders a final 
decision.  
See VAOPGCPREC 14-95.  Thus, an appellant may not properly 
raise a claim of CUE with respect to a RO decision that was 
the subject of a notice of disagreement leading to a Board 
decision.

The veteran has challenged on the basis of alleged CUE the 
January 1979 rating decision which granted a 10 percent 
disability rating.  Thus, the Board's initial inquiry is 
whether the January 1979 rating decision was subsumed by the 
February 1984 Board decision which did the same thing.  As 
will be explained in detail below, the Board feels that the 
1979 RO decision was not subsumed by the 1984 Board decision.  

As noted in the Introduction, the January 1979 rating 
decision granted service connection for shell fragment wound 
scars of the right lower leg and right foot with retained 
foreign bodies and assigned a 10 percent evaluation under 
Diagnostic Code 7804 (tender and painful scars), effective 
November 2, 1978.  The veteran did not appeal that decision.  
In January 1983, the RO, based on a report of VA examination 
in August 1982, reduced the assigned rating to zero percent. 
The veteran perfected an appeal as to that decision.  In 
February 1984, the Board increased the rating to 10 percent.  
In reaching its decision, the Board addressed the veteran's 
service medical records as well as the VA examinations 
conducted in November 1980 and August 1982.  

In Brown v. West, 203 F.3d 1378, 1381-82 (Fed. Cir. 2000) the 
Federal Circuit held that a later Board decision subsumes an 
RO decision only if the Board decides the same issue that the 
RO decided and the RO decision and Board review rely on the 
same evidence and the same factual basis.  This is obviously 
not situation here.  
The January 1979 rating decision initially granted service 
connection for shell fragment wound scars and assigned a 10 
percent rating.  The February 1984 Board decision was based 
on a later RO decision which reduced the disability 
evaluation from 10 percent to noncompensable.  The issues 
addressed in the January 1979 rating decision and the 
February 1984 Board decision are clearly different, in that 
they address different levels of disability.  In addition, 
the Board based its 1984 decision on a body of evidence (the 
November 1980 and August 1982 VA examinations) that was 
subsequent to, and different from, the evidence that was 
available to the RO in 1979.  Thus, the two decisions had a 
different factual basis.  

In addition, in appealing the January 1983 rating reduction, 
the veteran argued, in essence, that his shell fragment wound 
residuals were sufficiently disabling to warrant a higher 
disability rating than the RO had assigned.  He did not at 
that time claim that his shell fragment wound residuals 
should have been evaluated as a muscle injury.  Indeed, it 
was not until 2002 that he made such an argument.  Therefore, 
the Board had no reason to consider any issue concerning the 
proper rating of the veteran's injuries in 1979.  In fact, 
the February 1984 Board decision focused almost exclusively 
on the recent evidence regarding his injuries.  

For these reasons, the Board finds that the January 1979 RO 
rating action was not, as a matter of law, subsumed by the 
February 1984 Board decision.  Therefore, the 1979 rating 
action is subject to the current claim of CUE.  

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq.].  The VCAA includes an enhanced duty 
on the part of VA to notify claimants as to the information 
and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2001).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) stated that "there is nothing in the text or 
the legislative history of VCAA to indicate that VA's duties 
to assist and notify are now, for the first time, applicable 
to CUE motions."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
it is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West Supp. 2002), cannot encompass a 
person seeking a revision of a final decision based upon CUE.  
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to CUE claims.  

Based on the Court's precedential decision in Livesay, the 
Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  As noted elsewhere in 
his decision, a CUE claim must be viewed exclusively in light 
of evidence which was of record at the time the decision was 
made, in this case in January 1979.  Therefore, there is no 
additional evidence that must be obtained by the Board.

Factual background

As noted in the Introduction, the veteran served on active 
duty in Vietnam and received the Combat Infantry Badge and 
the Purple Heart.  

Service medical records indicate that the veteran received 
shrapnel wounds to the right leg on April 8, 1970.  A report 
of the treatment received on April 8th for the shrapnel 
wounds is not of record; however, an entry dated on April 
18th noted that the sutures were changed, and an entry four 
days later stated that the location was healing well.  The 
sutures were removed on April 24th.  An ace bandage was 
applied and the veteran was advised to begin wearing boots.  
On April 27th, the veteran complained of pain on the plantar 
surface of the right foot.  X-rays revealed superficial 
fragments posterior to the fifth metatarsal.  There was no 
bone or joint involvement.  The impression was pain from 
suture.  The veteran complained again of pain in the right 
heel on April 29th.  X-rays revealed small metallic objects - 
3 or 4 - none close to the bone.  

X-rays in December 1970 revealed multiple small foreign 
bodies in the substance of the calf.  There was no evidence 
of bony abnormality.  The right lower extremity was 
clinically evaluated as normal on separation examination in 
March 1971.  

The veteran filed his initial claim of entitlement to service 
connection in November 1998.  On VA examination in December 
1978, clinical evaluation of the right lower leg showed a 1 
inch scar about 3 inches above the lateral malleolus, well-
healed, with no loss of tissue beneath the scar.  On the 
lateral side of the right foot, no areas of shell fragment 
wound scars were seen.  The veteran walked on his toes and 
heels without any complaint of pain in the foot or ankle.  
Full range of motion of the ankle was dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  Eversion and 
inversion were normal without complaints of pain.  Homan's 
sign was negative.  The examiner indicated that no 
explanation for pain in the right leg could be found at that 
time.  X-rays of the right leg and ankle revealed several 
metallic fragments located in the soft tissues adjacent to 
the mid shaft of the fibula.  There were no underlying bony 
abnormalities.  The right foot demonstrated the presence of 
multiple metallic fragments in the soft tissues of the foot 
without underlying bony abnormality.  The impression was 
metallic fragments located in the soft tissue of the calf and 
plantar surface of the foot.  

In the January 1979 rating decision which is the subject of 
the current CUE claim, the RO granted service connection for 
shell fragment wound of the right lower leg and foot with 
retained foreign bodies, symptomatic.  A 10 percent rating 
was assigned under Diagnostic Code 7804.  The veteran did not 
appeal that decision.  

Pertinent Law and Regulations

CUE

The law and VA regulations state that a notice of 
disagreement shall be filed within one year from the date of 
mailing of the notification of the initial review and 
determination; otherwise, the determination will become 
final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104(a) (2003).  Previous determinations which are final and 
binding will be accepted as correct in the absence of CUE.  
38 C.F.R. § 3.105(a) (2003).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Pertinent law and regulations in effect at the time of the 
1979 rating decision

Only the law and evidence as they existed at the time of the 
RO's January 1979 rating decision may be considered.  See 38 
C.F.R. § 20.1403(b) (2003).  In other words, the Board cannot 
apply the benefit of hindsight to its evaluation of the 
January 1979 rating decision in determining whether CUE 
existed.  Cf. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  

At the time of the January 1979 rating decision, 38 C.F.R. § 
4.118, Diagnostic Code 7803 provided that superficial scars, 
which were poorly nourished, with repeated ulceration, 
warranted an evaluation of 10 percent.  Diagnostic Code 7804 
provided that superficial scars which were tender and painful 
on objective demonstration warranted an evaluation of 10 
percent.  Diagnostic Code 7805 provided that other scars were 
rated on limitation of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (1978).  

38 C.F.R. § 4.56 (1972), pertaining to factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups due to gunshot or other 
trauma, provided as follows: 

(a) Slight (insignificant) disability of muscles.  

Type of injury.  Simple wound of muscle without 
debridement, infection or effects of laceration.  
History and complaint.  Service department record of 
wound of slight severity or relatively brief treatment and 
return to duty.  Healing with good functional results.  No 
consistent complaint of cardinal symptoms of muscle injury or 
painful residuals. 
Objective findings.  Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus.  No significant impairment of function and no retained 
metallic fragments.

(b) Moderate disability of muscles. 

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection. 
History and complaint.  Service department record or 
other sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.  
Objective findings.  Entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.


(c) Moderately severe disability of muscles. 

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization. 
History and complaint.  Service department record or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of severe 
grade.  Record in the file of consistent complaint of 
cardinal symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up with work 
requirements is to be considered, if present. 
Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to indicate track 
of missile through important muscle groups. Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.
 
(d) Severe disability of muscles. 

Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization. 
History and complaint.  As under moderately severe 
(paragraph (c) of this section), in aggravated form. 
Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile. X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction. 
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56 (1978).

Diagnostic Code 5311, pertaining to Muscle Group XI, the 
posterior and lateral crural muscles of the calf and foot, 
provided that slight disability warranted a noncompensable 
rating, moderate disability warranted a 10 percent rating, 
moderately severe disability warranted a 20 percent rating, 
and severe disability warranted a 30 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5311 (1978).  

Analysis

As described above, the January 1979 RO granted service 
connection for the shell fragment wound of the right lower 
leg and foot with retained foreign bodies and assigned a 10 
percent rating under Diagnostic Code 7804 [tender and painful 
scars]. 
The veteran obviously does not dispute the decision to grant 
service connection for his shell fragment wounds; rather, he 
contends that the way the service-connected disability was 
rated amounted to CUE.

The veteran contends, in essence, that the RO committed CUE 
in the January 1979 rating decision by not rating his 
disability under Diagnostic Code 5311 as moderately severe 
injury to Muscle Group XI, warranting a 20 percent rating.  
He asserts that based on the presence of retained foreign 
metallic bodies in the leg as confirmed by X-rays, it is a 
given that there was muscle damage.  He maintains that if a 
finding of no retained metallic fragments constitutes a 
slight muscle injury, then a finding of three retained 
foreign bodies must be a more severe disability, and thus 
would constitute a moderate muscle injury.  

The medical evidence which was of record at the time of the 
1979 decision has been described above.  Neither the service 
medical records nor the December 1978 VA examination noted 
any damage to Muscle Group XI, the crural muscles of the calf 
and foot.  There is no other medical evidence of record in 
January 1979 which documents muscle damage.  The veteran has 
pointed to no such medical evidence.

The crux of the veteran's argument is that the presence of 
retained metallic fragments in the leg is prima facie 
evidence that there was moderately severe disability of the 
muscles.  It is clear, as contended by the veteran, that 
there were retained foreign bodies.  X-rays during service 
identified such fragments, and X-rays performed in connection 
with the December 1978 VA examination revealed that fragments 
located in the soft tissue of the calf and plantar surface of 
the foot.  
The question to be answered, therefore, is whether the 
presence of retained foreign bodies conclusively and 
undebatably establishes the coexisting presence of muscle 
injury, as is evidently contended by the veteran.  

The Board disagrees with the theory that retained foreign 
bodies equate to muscle injury.  There is absolutely no 
indication in the relevant regulation that this was the case.  
38 C.F.R. § 4.56 provided that moderately severe muscle 
injury was manifested by objective findings of relatively 
large entrance and (if present) exit scars so situated as to 
indicate track of missile through important muscle groups, 
indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with the sound side.  
None of these signs was shown by the medical evidence of 
record in January 1979.  In fact, the medical evidence was 
negative for any findings suggestive of muscle damage, such 
as swelling or atrophy.  

The veteran would have the Board conclude that since the 
regulation provided that a slight muscle disability involved 
no retained foreign bodies, more severe muscle injuries would 
therefore involve retained foreign bodies and, further, since 
the veteran's disability manifestly involved retained foreign 
bodies it was therefore severe.  The fact is, however, that 
nowhere in the regulation is there any basis for concluding 
that retained foreign bodies equate to more severe muscle 
injuries.  38 C.F.R. § 4.46 simply does not mention retained 
shell fragments in connection with levels of disability other 
than slight. 

There is a further flaw in the veteran's contention.  In 
essence, he is indicating that the RO committed CUE in 
failing to take the novel leap of interpretation of the 
regulation he now suggests.  It is manifestly not CUE when an 
outcome is debatable.  Here, the RO's 1979 decision which did 
not interpret regulation in the unique manner the veteran now 
suggests is hardly undebatable error.

The Board rejects the notion that the law as it existed in 
1979 required the assignment of a 20 percent disability 
rating when retained shell fragments were present, 
notwithstanding the lack of any of the required signs of 
muscle damage listed in 38 C.F.R. § 4.56.  The Board 
concludes that the January RO 1979 rating decision 
constituted a reasonable exercise of rating judgment under 
the law as it then existed, in light of the lack of evidence 
showing muscle damage along with  medical evidence suggesting 
that the wounds to the right lower leg were slight and 
superficial.  

The statements of the veteran's attorney to the effect that 
retained foreign bodies equate to muscle damage amount to lay 
speculation on medical matters which is not competent and 
which cannot be considered by the Board in any event because 
it was not of record in 1979.   Moreover, to the extent that 
the veteran would now have the Board weigh the medical 
evidence differently in retrospect does not create a basis 
for finding CUE.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) [CUE is more than more than a simple disagreement as 
to how the facts were weighed or evaluated].

In short, there was no law or regulation extant in 1979 which 
mandated higher levels of disability due to the mere presence 
of retained foreign bodies.  There was also no medical 
evidence of record which stood for the proposition that the 
retained foreign bodies caused or signified muscle damage.  
In the absence of any medical finding of damage to the 
muscles of the right calf and foot, it was not error, much 
less CUE, for the RO to grant a 10 percent rating for 
scarring under Diagnostic Code 7804 instead of a 20 percent 
rating based on muscle damage under Diagnostic Code 5311.  

In sum, the Board concludes that the rating decision of 
January 1979 did not involve CUE by not granting a 20 percent 
rating under Diagnostic Code 5311 for moderately severe 
disability of Muscle Group XI.  38 C.F.R. § 3.105(a) (2003).
The appeal is denied.


ORDER

The claim of CUE in a January 1979 rating decision is denied.  


REMAND

The Board believes that the two remaining issues, involving 
increased disability ratings for the now separately service 
connected shell fragment wound scars of the right lower leg 
and shell fragment wound residuals of the right foot, should 
be remanded.  

As noted above, the VCAA has enhanced the duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After a careful review of the record, the Board notes that 
there has been no VCAA compliance letter issued in regards to 
the increased rating issues on appeal.  

A recent decision of the United States Court of Appeals for 
the Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, if the record has a procedural defect with respect to 
notice required under the VCAA, this may no longer be cured 
by the Board.  Accordingly, the Board must remand the case to 
the Veterans Benefits Administration (VBA) because the record 
does not show that he was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED to the VBA for the 
following action:

VBA must review the veteran's VA claims 
folder and ensure that all notification 
and development action required by the 
VCAA is completed.  If required by the 
circumstances, and after undertaking any 
additional development it deems to be 
necessary, the claim should then be 
readjudicated.  If any benefit sought 
remains denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond.  
If no readjudication is necessary, of if 
the claim is readjudicated and the 
outcome is unfavorable to the veteran, 
the case should be returned to the Board 
for further appellate review, after all 
appropriate due process considerations 
have been satisfied.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



